THE COURT:
The facts in this case are in all essential particulars the same as in the case of McOmie v. Board of Directors of the Veterans' Home of California, ante, p. 16 [263 Pac. 257].
For the reasons stated in the opinion in that case the judgment herein entered by the clerk is reversed and the judge of the lower court is hereby directed to permit the plaintiffs to amend their present complaint to the end that they may state a cause of action to compel the defendants to allow the claim and to compel said secretary-treasurer to pay the same.